[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON DEFENDANT'S MOTION TO STRIKE FOURTH, FIFTH AND SIXTH COUNTS, AND SECOND PRAYER FOR RELIEF
The Defendant has moved to strike the Fourth, Fifth and Sixth Counts of the Complaint claiming recklessness, and the second prayer for relief claiming double and triple damages therefor. This case involves a claim for a motor vehicle accident. The Fourth Count involves the Defendant operator. The Fifth and Sixth Counts concern the Defendant owner and/or employer Jean Clean Building Maintenance, Inc.
The Defendant claims that the allegations of recklessness are insufficient. The Court concurs.
"There is a wide difference between negligence and reckless disregard of the rights or safety of others. . . . Simply using the words `reckless' or `recklessness' is not enough. A specific allegation setting out the conduct that is claimed to be reckless or wanton must be made."Dumond v. Denehy, 145 Conn. 88, 91 (1958). See also, Warner v.Leslie-Elliott Contractors, Inc., 194 Conn. 129, 138 (1984).
The allegations of the Fourth, Fifth and Sixth Counts lack sufficient allegations setting out specific conduct to support an award of double or triple damages under General Statutes § 14-295.
The Defendant's Motion to Strike is granted.
David L. Fineberg Superior Court Judge